office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date genin-131824-05 cc ita b04 number info release date uil no 1031-dollar_figure -------------------------- ---------------------------- -------------------------- dear ---------------- this is in response to your inquiry concerning exchanges of tenancy_in_common interests tics under sec_1031 of the internal_revenue_code specifically you have asked us to address the following questions is the marketing and sale of tics in commercial real_property an area of concern to the service are the terms stocks bonds or notes or other_securities as used in sec_1031 defined or clarified by other code provisions or the income_tax regulations does revproc_2002_22 2002_1_cb_733 address the question of whether a sec_1031 tic deal is a security as you are well aware sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 c and d provide that sec_1031 does not apply to any exchange of stocks bonds notes other_securities evidences of indebtedness or interest or interests in a partnership with respect to your first question the service is aware of the issue of whether or under what circumstances a tic may constitute a security that may not be exchanged under sec_1031 and is watching how matters develop as the tic concept evolves in the sec_1031 context at present however there is no item on the service’s chief_counsel published guidance plan addressing the issue second the internal_revenue_code and the income_tax regulations contain many references to stocks bonds and securities however we know of no provision in either the code or regulations defining the meaning of those terms for purposes of a sec_1031 genin-131824-05 exchange finally revproc_2002_22 specifies conditions under which the service will consider a request for a ruling that an undivided_interest in rental real_estate is not an interest in a business_entity within the meaning of sec_301_7701-2 of the procedure and administration regulations the revenue_procedure does not address the question of whether a tic is a security within the meaning of sec_1031 or c we hope this information is sufficient for your purposes if you have any questions you may call ----------------------------------of this office at --------------------- very truly yours income_tax accounting michael j montemurro acting branch chief office of associate chief_counsel
